internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------ --------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-127662-08 date date trustee --------------------------------------------------------------------------------------------------- ------------------------ dear ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trustee by trustee’s authorized representative requesting rulings regarding reporting for widely held fixed investment trusts whfits under sec_1_671-5 of the income_tax regulations trustee is the trustee of several non-mortgage widely held fixed investment trusts nmwhfits as described in sec_1_671-5 a nmwhfit incurs expenses that relate to the organization of the trust and the sale of trust interests organization_expenses the amount of these expenses for each trust interest is a fixed percentage of the initial fair_market_value of the trust interest in the nmwhfit at the time that the nmwhfit is created multiplied by the number of trust interests that are created during the nmwhfits initial year trust interest holders in these nmwhfits have the right under the trust document and under applicable provisions of the investment_company act of to redeem their trust interests at any time for the redemption price of a_trust interest trustee has indicated that the redemption price of a_trust interest is frequently determined as the close of markets on the day that the trust interests are tendered for redemption to obtain the needed cash trustee must sell securities held by a nmwhfit trustee represents that it sells securities to obtain the cash to effect redemptions in a manner that maintains the proportionate relationship between the securities held by the nmwhfit at the time of the redemption plr-127662-08 trustee requests a ruling that it may calculate the net asset value nav of a_trust for purposes of applying the de_minimis test under sec_1_671-5 in the nmwhfit’s initial year by multiplying the nav of a_trust interest as of the date of the initial deposit of assets by the number of trust interests issued as of the start-up date or alternatively by the number of trust interests issued as of the measuring date additionally trustee requests a ruling that it may use the value of the securities held by the nmwhfit at the time that trustee enters the market to sell the securities for purposes of determining the securities that are deemed to be owned by the trust interest or interests tendered for redemption under sec_1_671-5 sec_1_671-5 provides that a whfit meets the de_minimis test for the calendar_year if trust sales proceeds for the calendar_year are not more than five percent of the nav of the trust aggregate fair_market_value of the trust’s assets less the trust’s liabilities as of the later of january and the start-up date or if the trustee chooses the later of january and the measuring date the start-up date is the date on which substantially_all of the assets have been deposited with the trustee of the whfit the measuring date is the date of the last deposit of assets into the whfit not to exceed days after the date the registration_statement of the whfit becomes effective under the securities act of sec_1_671-5 provides that pro-rata sales to effect a redemptions are not required to be reported under sec_1_671-5 sec_1 c iv g provides that a pro-rata sale to effect a redemption occurs when i one or more trust interests are tendered for redemption ii the trustee identifies the pro-rata shares of the trust assets that are deemed to be owned by the trust interest or interests tendered for redemption and sells those assets as soon as practicable iii proceeds from the sales of the assets identified in sec_1_671-5 are used solely to effect redemptions and iv the redemptions are reported as required under sec_1 c v sec_1_671-5 provides that the trustee may compare the aggregate pro-rata share of the assets deemed to be owned by the trust interests tendered for redemption during the calendar month with the aggregate sales to effect redemptions for the calendar month to determine the pro-rata sales of trust assets to effect redemptions for the calendar month based on the information provided we conclude that trustee may determine whether a nmwhfit has met the de_minimis test in sec_1_671-5 in the nmwhfit’s initial year by utilizing an nav determined by multiplying the nav of a_trust interest as of the initial date of deposit of assets in the nmwhfit by the number of trust interests issued as of the start-up date or alternatively if the trustee chooses by the number of trust interests issued as of the measuring date additionally for purposes of sec_1_671-5 trustee may use the value of the securities at the time that trustee sells those securities to obtain cash to effect the redemption to determine the pro-rata share of the securities that are deemed to be owned by the trust interest or plr-127662-08 interests tendered for redemption provided that trustee sells those securities as soon as practicable after the trust interest or interests are tendered for redemption this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trustee’s authorized representative sincerely faith p colson senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
